14‐2492 
     Nimaga v. Lynch 
                                                                                          BIA 
                                                                                     Videla, IJ 
                                                                                  A099 568 266 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER   
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 8th day of February, two thousand sixteen. 
      
     PRESENT:  RICHARD C. WESLEY, 
                  PETER W. HALL, 
                  CHRISTOPHER F. DRONEY, 
                         Circuit Judges.   
     _____________________________________ 
                                                          
     MAMADOU NIMAGA, 
                  Petitioner, 
      
                  v.                                                14‐2492 
                                                                    NAC 
     LORETTA E. LYNCH, UNITED STATES 
     ATTORNEY GENERAL, 
                  Respondent. 
     _____________________________________ 
      
     FOR PETITIONER:            Mamadou Nimaga, pro se, Bronx, NY.   
      
FOR RESPONDENT:              Benjamin C. Mizer, Principal Deputy Assistant   
                             Attorney General; Emily Anne Radford, Assistant 
                             Director; Erica B. Miles, Senior Litigation Counsel, 
                             Office of Immigration Litigation, U.S. Department of 
                             Justice, Washington, D.C. 
 
       UPON  DUE  CONSIDERATION  of  this  petition  for  review  of  a  Board  of 

Immigration  Appeals  (“BIA”)  decision,  it  is  hereby  ORDERED,  ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

       Petitioner Mamadou Nimaga, who claims to be a native and citizen of the 

Ivory  Coast,  seeks  review  of  a  June  10,  2014,  decision  of  the  BIA  affirming  an 

April 11, 2012, decision of an Immigration Judge (“IJ”), denying his application 

for  asylum,  withholding  of  removal,  and  relief  under  the  Convention  Against 

Torture (“CAT”).    In re Mamadou Nimaga, No. A099 568 266 (B.I.A. June 10, 2014), 

aff’g  No.  A099  568  266  (Immig.  Ct.  N.Y.  City  Apr.  11,  2012).    We  assume  the 

parties’ familiarity with the underlying facts and procedural history in this case. 

       Under the circumstances of this case, we have reviewed the IJ’s decision as 

modified  by  the  BIA,  i.e.,  minus  the  basis  for  denying  relief  that  was  not 

considered by the BIA (the untimely filing of the asylum application).    Xue Hong 

Yang  v.  U.S.  Dep’t  of  Justice,  426  F.3d  520,  522  (2d  Cir.  2005).    The  applicable 




                                              2
standards  of  review  are  well  established.  8 U.S.C.  § 1252(b)(4)(B);  Xiu Xia Lin v. 

Mukasey, 534 F.3d 162, 165‐66 (2d Cir. 2008).     

       The agency may base a credibility finding on an applicant’s demeanor, the 

plausibility of his account, and inconsistencies in his statements and other record 

evidence,  “without  regard  to  whether”  they  go  “to  the  heart  of  the  applicant’s 

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii).    This Court “defer[s] . . . to an IJ’s credibility 

determination  unless,  from  the  totality  of  the  circumstances,  it  is  plain  that  no 

reasonable  fact‐finder  could  make  such  an  adverse  credibility  ruling.”    Xiu Xia 

Lin,  534  F.3d  at  167.    Here,  the  agency’s  adverse  credibility  determination  is 

supported by substantial evidence.     

       The  agency  relied,  in  part,  on  Nimaga’s  unresponsive  and  hesitant 

demeanor in finding him not credible, a finding to which we give deference.    See 

8 U.S.C. § 1158(b)(1)(B)(iii); see also Tu Lin v. Gonzales, 446 F.3d 395, 400‐01 (2d Cir. 

2006).    Moreover,  the  adverse  credibility  determination  is  supported  by 

numerous  inconsistencies.    See  id.  at  402.    His  explanations  for  those 

inconsistencies were not compelling.    See Majidi v. Gonzales, 430 F.3d 77, 80‐81 (2d 

Cir.  2005).    Having  questioned  Nimaga’s  credibility,  the  agency  reasonably 




                                              3
relied  further  on  his  failure  to  provide  certain  corroborating  evidence  to 

rehabilitate his testimony.     

       Given  the  demeanor,  inconsistency,  and  lack  of  corroboration  findings, 

substantial  evidence  supports  the  agency’s  adverse  credibility  determination.   

See  8 U.S.C.  § 1158(b)(1)(B)(iii);  see  also  Xiu  Xia  Lin,  534  F.3d  at  165‐67.    The 

adverse  credibility  determination  is  dispositive  of  asylum,  withholding  of 

removal, and CAT relief.    See Paul v. Gonzales, 444 F.3d 148, 156‐57 (2d Cir. 2006).     

       For the foregoing reasons, the petition for review is DENIED.   

                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk 




                                              4